Dissenting Opinion by
Judge Kramer :
I respectfully dissent for the same basic reasons I dissented in Pennsylvania Labor Relations Board v. State College Area School District, 9 Pa. Commonwealth Ct. 229, 306 A. 2d 404 (1973). As I stated there: “If the item [sought to be negotiated under collective bargaining] directly affects a teacher’s [employe’s] personal rights, as it relates to wages, hours and conditions of employment, then it is subject to collective bargaining.” 9 Pa. Commonwealth Ct. at 249, 306 A. 2d at 415.
It seems to me that the number of cases or patients which a caseworker must handle within a given period is an item directly related to the conditions of employment. If, for example, the public employer would direct a caseworker, or all caseworkers, to handle a number of cases or patients which everyone would agree was unreasonably high, and this condition became the sub*446ject of a labor dispute between the public employer and its employes, then this item should properly fall within the parameters of collective bargaining. To assert that the aggrieved employes can raise the unreasonableness of the public employer’s requirements in a civil service appeal (from a discharge or other disciplinary action) is not an adequate answer to the problem. Resort to such a procedure would defeat the purpose of Act 195, Act of July 23, 1970, P. L. 563, 43 P.S. §1101.101 et seq., for the Act was designed to promote “harmonious relationships” between public employers and employes. It is difficult to conceive of this purpose being advanced when an employe is forced to risk disciplinary action before the reasonableness of the employer’s action can be meaningfully resolved.
The majority opinion correctly states that in State College Area School District this Court was unanimous in its holding that the number of pupils assigned to a class is a matter of inherent managerial policy, directly related to the quality of education in our schools, and thus not subject to collective bargaining. I draw a distinction between that case and the one presently before us, based upon the nature of the work performed by the employes.
Under State College Area School District, a school district, in its discretion, is free to decide how large classes should be, in light of available resources. The effect of such determinations on teachers may be relatively less severe because a teacher, for all practical purposes, presents the same course of study whether there are 30 or 35 pupils in a class. I recognize that the larger number of pupils may make the manageability of the class more difficult, the number of test papers larger and other administrative functions of the teacher more demanding. A caseworker, however, usually confronts each case or patient on an individual or small group basis and, therefore, an increase in the number *447could so complicate the caseworker’s work day as to make it impossible to complete the assigned work, depending, of course, on the difficulty of the problems of each case or patient. Unlike a teacher whose class periods are restricted to specific times, a caseworker may be forced to expend considerable amounts of time on a single case. It seems to me that the number of cases which case workers must handle in a work period is personal, directly affects working conditions and therefore should be subject to collective bargaining. If, as is suggested by the majority opinion, the number of cases or patients could be changed by virtue of new technology or new methods, this too could be the subject of collective bargaining.
This whole area of law is a most difficult one which does not lend itself to any hard and fast rules. I still believe that the Board and the courts will have to evaluate each item as it is presented and attempt to strike a reasonable balance. In this case, on balance, I would hold that the casework load is subject to collective bargaining.